380 U.S. 526
85 S.Ct. 1330
14 L.Ed.2d 266
CAROLINA & NORTHWESTERN RAILWAY CO. et al.v.UNITED STATES et al.
No. 838.
Supreme Court of the United States
April 26, 1965

W. Graham Claytor, Jr., Henry J. Karison, Hugh B. Cox and William H. Allen, for appellants.
Solicitor General Cox, Assistant Attorney General Orrick, Lionel Kestenbaum, Donald L. Hardison, Robert W. Ginnane and Arthur J. Cerra, for the United States and others.
R. Wray Henriott, W. L. Grubbs, James W. Hoeland, Elbert R. Leigh and Joseph L. Lenihan, for Louisville & Nashville Railroad Co., appellees.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.